                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

SAMUEL OLEKANMA,                                 *

Plaintiff                                        *

v                                                *           Civil Action No. ELH-19-1664

MARGARET CHIPPENDALE, et al.,                    *

Defendants                                       *

                                           ***
                                      MEMORANDUM

         On June 5, 2019, Samuel Olekanma filed a complaint with the civil filing fee and exhibits,

naming sixteen employees of the Maryland Department of Public Safety and Correctional Services

(“DPDCS”) as well as “Unknown Defendants employee [sic] of DPSCS.” ECF 1 at 9-10, 12; ECF

1-1. He claims defendants have conspired to murder or assassinate him; committed war crimes;

hate crimes; crimes under the Racketeer Influenced and Corrupt Organizations Act (“RICO”);

“honest service fraud”; violated the Maryland Constitution and Maryland statutes; and obstructed

justice in connection with gunshots fired at his home on two separate occasions. ECF 1 at 10-11.

Additionally, Olekanma sets forth a laundry list of civil causes of action based on civil rights

statutes, fraud, Eighth Amendment failure to protect claims, and discrimination based on race,

national origin, and age. ECF 1 at 11-13.

    I.      Pleading Standard

         The court recognizes that Olekanma is self-represented and will hold the complaint to a

less stringent standard than one drafted by an attorney. See, e.g., Erickson v. Pardus, 551 U.S. 89

(2007) (per curiam). A plaintiff who submits an inartfully pleaded suit that contains a potentially

cognizable claim should be given the opportunity to particularize the complaint in order to define
the issues. See Johnson v. Silvers, 742 F.2d 823, 825 (4th Cir. 1984). Except in certain specified

cases, a complaint need only satisfy the “simplified pleading standard” of Rule 8(a), Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 513 (2002), which requires a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2).

         Nevertheless, “Rule 8(a)(2) still requires a ‘showing’ rather than a blanket assertion, of

entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n. 3 (2007). Therefore,

federal civil pleading rules provide for a minimal pleading standard to ensure that the adverse party

is reasonably informed of asserted causes of action such that he can file a responsive answer and

prepare an adequate defense. Fed.R.Civ.P 8(a)(2).

         Although a complaint need not contain detailed allegations, the facts alleged must be

enough to raise a right to relief above the speculative level and require “more than labels and

conclusions,” as ‘“courts are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544 555 (2007) (citation omitted). A

complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

570. Once a claim has been stated adequately, it may be supported by showing any set of facts

consistent with the allegations in the complaint. Id. at 561.

         Olekanma provides insufficient facts to support a plausible federal civil claim. Thus, he

will be directed to supplement the complaint.

   II.      Plaintiff’s Allegations

         Olekama alleges there was a “murder or an assassination attempt” on his life on December

27, 2018. ECF 1 at 12. He asserts that on that date he “was the target of multiple gun shots fired

from different direct [sic] aiming at me while [] at my home” in Lanham, Maryland. Id. On




                                                  2
January 17, 2019 “multiple gunshots” were fired at him again while he was at home. Id. There

were more than 100 bullet holes in his home as a result of the shooting. Id.

           Olekama alleges that prior to the shootings, he had “received several warnings from my

job (INTEL) which I shared with the agency (DEPT OF PUBLIC SAFETY AND

CORRECTIONAL SERVICES) and which were ignored and no action was taken to investigate

or to protect me.”1 Id. He asserts defendants “know about the attack or had information about the

attack or aided and abated [sic] the attacks.” Id. Of import, Olekama provides no details to

substantiate how defendants knew of or aided and abetted the shootings.

           Olekanma submitted with the complaint a copy of the Prince George’s County Police case

report #XX-XXXXXXX-001 for the incident of December 27, 2018. The report found “destruction,

damage, vandalism” by gunfire to the home, and states the unidentified suspect wore a “gray

hoodie, black pants, and white with black stripe shoes.” ECF 1-1 at 1-4. 2 Security camera footage

from the home revealed three unknown suspects inside a vehicle parked in front of the house during

the early morning hours of December 27, 2018. ECF 1-1 at 1, 15. Two suspects emerged from

the vehicle and started walking toward the house, with one holding a shortened shotgun. ECF 1-

1 at 15.




           1
          I take notice that Olekanma was employed by the DPSCS as a correctional officer at
Jessup Correctional Institution. Civil Action No. DKC-15-984, ECF 25 at 2 (dismissing
Olekanma’s work place harassment claims against medical and correctional staff). See Colonial
Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (noting that “[t]he most frequent use of
judicial notice of ascertainable facts is in noticing the content of court records”) (quoting 21
Charles Alan Wright & Kenneth W. Graham, Federal Practice and Procedure: Evidence, § 5106
at 505 (1977)). In the instant complaint, Olekanma does not indicate whether he is currently
employed by DPSCS.
           2
               Olekanma did not file the police report for the shooting on January 17, 2019 shooting.

                                                      3
          The police report noted damages to the home, including windows, siding, drywall, and a

bedroom nightstand. ECF 1-1 at 8-11. A twelve-gauge shotgun casing, Winchester model, and a

Makarov 9mm casing, and other tools were recovered as evidence by the police. ECF1-1 at 12,

13. The police report concluded: “From all of the evidence present on the scene, this was not a

random act, but more of a deliberate act of violence towards the occupants” inside the house. ECF

1-1 at 16.

          Plaintiff alleges that defendants are culpable or vicariously liable for abusing their authority

and failing to report the “impending violence” to appropriate authorities. Id. Further, he alleges

that attempts by the local police and a private investigator he hired to interrogate defendants have

been thwarted, blocked, or ignored by Margaret Chippendale, Warden of the Maryland

Correctional Institution for Women. Id. at 13. As relief, Olekanma seeks $100 million, an

investigation of the murder plot, and asks that defendants to be held liable in the event of his

sudden or unexplained death. Id. at 7, 13.

   III.      Discussion

             A. Criminal Statutes

          At the heart of Olekanma’s complaint is his desire to remain safe and to locate those who

mean him harm. Investigation of the crimes alleged is the purview of law enforcement authorities.

As a private citizen, Olekama lacks standing to bring criminal charges against another. See Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973) (stating private individuals have no constitutional or

other right to a criminal investigation, nor any judicially cognizable interest in the prosecution or

non-prosecution of another). Thus, to the extent Olekama raises claims under criminal statutes




                                                     4
codified at 18 U.S.C. § 4 (misprision of felony),3 § 241 (conspiracy against civil rights), § 242

(deprivation of rights under color of law), § 1512 (witness tampering), § 1968 (civil investigation

demand), § 1964 (civil remedies), § 1918 (disloyalty and asserting the right to strike against the

government), he lacks standing to file criminal charges. ECF 1 at 11.

            B. Civil Statutes

       Olekanma’s civil claims, including unlawful discrimination, fraud, harassment, failure to

protect from attack, intentional infliction of emotional distress, and abuse of authority (ECF 1 at

11-12) are presented as legal conclusions devoid of supporting facts needed to discern the basis of

these claims. In other words, Olekanma provides no facts to substantiate his allegation that

defendants were aware of the shootings, abetted the shooters, or are vicariously liable for the

shootings. Further, Olekama provides no facts to support his allegation that Margaret Chippendale

blocked a police investigation into the shootings. And, apart from including their names in the

caption of the complaint, he makes no mention of the other defendants.

       The Court will grant Olekanma twenty-one (21) days to supplement his civil claims. The

supplement should include, but need not be limited to, identifying the federal or state laws or

constitutional provisions each defendant allegedly violated, with factual assertions to support each

claim. Plaintiff must provide a short statement of facts that describes how each defendant was

involved or knew in advance of the shootings. Additionally, plaintiff must state with particularity

facts to support his claim that Margaret Chippendale hindered the police investigation of the

shooting.



       3
         Misprision punishes those who have “knowledge of the actual commission of a felony
cognizable by a court of the United States, conceals and does not as soon as possible make known
the same to some judge or other person in civil or military authority under the United States.” 18
U.S.C. § 4.

                                                 5
       Olekanma is cautioned that if he fails to comply fully with this Order, or fails to provide

sufficient information to support a federal civil claim, this case will be dismissed without

prejudice, and without further notice from the court.

       An Order follows.

Date: July 3, 2019                                                 /s/
                                                            Ellen L. Hollander
                                                            United States District Judge




                                                6
